Citation Nr: 1745697	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, for muscle injury residuals related to service-connected gunshot wound to the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from September 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
With regard to the issue on appeal, in a December 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (CAVC or Court) vacated in part a July 2014 Board decision.  The Court vacated solely that aspect of the Board's decision denying separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, and remanded the Veteran's that matter to the Board for readjudication consistent with its decision.  The Board's characterization of the appeal, as listed on the first page of the decision, reflects the matter returned to the Board's jurisdiction.  As for all other aspects of that decision, including the grant of a higher disability rating to 40 percent for the Veteran's service-connected residuals of a gunshot wound to the left buttock, status post laparotomy and colostomy, under 38 C.F.R. § 4.114, Diagnostic Code 7329, the Court did not disturb the Board's decision, and, therefore, it is final as to all other findings made therein.

The Board acknowledges the arguments advanced by the Veteran's representative in its July 2017 Informal Hearing Presentation but finds, however, that the Board does not have jurisdiction presently over the issues raised therein, to wit, evaluation in excess of 20 percent disabling, prior to April 6, 2006 and evaluation in excess of 40 percent disabling, thereafter, for residuals of a gunshot wound to the left buttock, status-post laparotomy and colostomy under Diagnostic Code 7392 (to include extra-schedular consideration), and entitlement to a total disability rating due to individual unemployability (TDIU), as those issues were finally decided in the Board's July 2014 decision and were not disturbed by the Court.  Insofar as those allegations raise new claims, the Board notes that VA now requires that claims be filed on standard forms.  See 79 Fed.Reg. at 57, 663-64; see also 38 C.F.R. § 3.155 (d).  An "intent to file a claim" may be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155 (b).  However, a claimant who wishes to file a claim but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim, but rather to have requested an application.  38 C.F.R. § 3.150 (a).  Since a formal application has not been received for claims for an increased disability rating for the Veteran's residuals, gunshot wound, status post laparotomy and colostomy, or for a TDIU, the Board does not have jurisdiction over them.  However, as the new application procedure did not disturb the Board's practice of referring claims reasonably raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board REFERS these claims to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, for muscle injury residuals related to the Veteran's service-connected gunshot wound to the left buttock as such disability ratings were granted by the AOJ in an April 2017 rating decision.  


CONCLUSION OF LAW

As the benefits sought on appeal have been granted, there remains no case or controversy as to the issue of whether separate disability ratings are warranted pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, for muscle injury residuals related to the Veteran's service-connected gunshot wound to the left buttock.  38 U.S.C.A. § 7105(d) (5) (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d). 

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

The present appeal before the Board arose from the Veteran's appeal seeking a higher disability rating for his residuals for a gunshot wound to the left buttock, status post laparotomy and colostomy, which were initially evaluated as 10 percent disabling under Diagnostic Code 7329 for pain in the colostomy area and on and off diarrhea.  In the June 2005 rating decision on appeal, the granted an increased disability rating to 20 percent under Diagnostic Code 7329.  At that time, the Veteran's gunshot wound residuals were only evaluated as gastrointestinal disorder under Diagnostic Code 7329.  However, in a March 2012 decision, the Board recognized that the evidence indicated that he may have other types of residuals, such as muscle injuries, that should be evaluated and remanded for examination and readjudication.  In September 2014, the Board issued a decision granting a 40 percent disability rating for the Veteran's residuals of a gunshot wound to the left buttock, status post laparotomy and colostomy, finding that this disability has been manifested by nightly left-sided abdominal pain and intermittent diarrhea two to three times a day and, thus, his symptoms were most consistent with severe symptoms under Diagnostic Code 7329.  The Board specifically found that the evidence did not warrant separate disability ratings for muscle injuries under Diagnostic Codes 5317 and 5319 utilizing the examinations conducted although none of them were specifically for muscle injuries.  

The Veteran appealed the Board's July 2014 decision to the Court. As discussed in the Introduction above, the Court vacated only that portion of the Board's decision denying separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, finding the Board failed to provide adequate reasons and bases for its determination that such was not warranted and for why the March 2012 remand was substantially complied with.  Thus, the Court remanded the Veteran's appeal only as to that matter to the Board for readjudication.  No other issue was returned to the Board by the Court.  

Thereafter, in August 2016, the Board remanded the Veteran's appeal to the AOJ for the Veteran to be afforded appropriate VA examination, which was provided in January 2017.  In an April 2017 rating decision, the AOJ granted separate disability ratings for the identified muscle injuries in the  January 2017 VA examination.  Specifically, the RO granted a 40 percent disability rating for muscle injury to MG XVII, a 30 percent disability rating for muscle injury to MG XVI, and a 30 percent disability rating for muscle injury to MG XIX.  These disability ratings were assigned effective September 23, 1992, the day after the Veteran was discharged from active duty.  The effective date was taken back because the RO found it was clear and unmistakable error that the muscle injuries had not been addressed in the original December 1992 rating decision.  The Veteran has not expressed any desire to disagree with any aspect of the April 2017 grant.

Given the above procedural posture of the Veteran's case, the Board has no choice but to find that the benefits sought by the Veteran on appeal have been granted in full and, therefore, there no longer remains any justiciable case or controversy for the Board to decide.  

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Under the doctrine of "law of the case," questions settled on a former appeal of the same case are no longer open for review.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993).  The "law of the case" doctrine operates to preclude reconsideration of identical issues.  Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  As such, judicial bodies will not generally review or reconsider issues that already have been decided in a previous appeal.  See McCall v. Brown, 6 Vet. App. 215 (1994) (citing Kori Corp. v. Wilco Marsh Buggies & Draglines, 761 F.2d 649, 657 (Fed. Cir. 1985); Browder.  

In light of the foregoing, under the "law of the case "doctrine, the Board's July 2014 decision is final as to anything but the sole matter remanded by the Court, entitlement to separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319.  

Therefore, as to the Veteran's current request for a higher disability rating under Diagnostic Code 7329 for residuals of a gunshot wound to the left buttock, status post laparotomy and colostomy, which are the gastrointestinal residuals manifested by pain in the abdomen and diarrhea, the Board granted an increased disability rating to 40 percent in the July 2014 decision.  The Court did not disturb that part of the Board's decision.  The doctrine of "law of the case" precludes the Board from reconsidering that issue at this time.  

The Board acknowledges that the rating decision issued in November 2014 by the AOJ effectuating the Board's grant set an effective date of April 6, 2006, which resulted in a staged rating during the appeal period.  However, the AOJ set the effective date, not the Board and, therefore, whether an earlier effective date was warranted was a downstream issue that required the Veteran to initiate a new appeal by filing a Notice of Disagreement against the November 2014 rating decision.  Not having done so, the Board has no jurisdiction over that issue.  

As for the issue listed on the Title page of this decision, to wit, entitlement to separate disability ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5317 and 5319, the Board finds that the AOJ has granted the benefit in full on remand in the April 2017 rating decision when it granted 40 percent and 30 percent disability ratings for under Diagnostic Codes 5317 and 5319, respectively.  The AOJ also granted the Veteran an additional 30 percent disability rating under Diagnostic Code 5316 for muscle injury to Muscle Group XVI, which was not directed by the Court but was found on examination.  

As the Court's order merely directed the Board to consider whether separate disability ratings were warranted under Diagnostic Codes 5317 and 5319, the Board has no choice but to consider the AOJ's grant in the April 2017 rating decision of separate service connection for the Veteran's muscle injury residuals resulting from the in-service gunshot wound to the left buttock and assignment of separate disability ratings under Diagnostic Codes 5317 and 5319 to be full compliance with the Court's directive and a full grant of the benefits remaining under the Board's jurisdiction following the Court's December 2015 Memorandum Decision.  As an aside note, if the Veteran is not in agreement with the disability ratings assigned to the now separate muscle injury residuals awarded, he still has time remaining to initiate an appeal of such downstream issues by filing a timely Notice of Disagreement within one year of the notice of the April 2017 rating decision.  

Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104 and 7105, and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claim on appeal must be dismissed.


ORDER

The Veteran's appeal is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


